Citation Nr: 0615736	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  99-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the injuries sustained in an automobile accident 
on March [redacted], 1994, were due to willful misconduct and 
therefore prohibit service connection for T5 paraplegia, 
neurogenic bowel and bladder, status post multiple fractures 
of the lower extremities, closed head injury, chronic pain 
syndrome, and an eye condition, as secondary to a service-
connected convulsive disorder, type unknown, probably 
psychomotor.

2.  Entitlement to specially adapted housing or home 
adaptation grant.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1959 to July 1963.

The instant appeal arose from an April 1998 Administrative 
Decision and June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  The veteran appealed, and in December 
2000 and September 2003, the Board remanded the claims for 
additional development.  

In June 2000, a hearing was held before the undersigned 
Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  

In its September 2003 Remand, the Board noted that the 
veteran, through his representative, had submitted a claim 
for an increased rating for his service-connected convulsive 
disorder.  See Informal Brief, dated August 5, 2003.  The 
Board referred the claim to the RO for appropriate action.  
However, as it does not appear that the RO has adjudicated 
this issue, this issue is again referred to the RO for 
appropriate action.  





FINDINGS OF FACT

1.  The veteran's injuries sustained in an automobile 
accident on March [redacted], 1994, to include T5 paraplegia, 
neurogenic bowel and bladder, status post multiple fractures 
of the lower extremities, closed head injury, chronic pain 
syndrome, and an eye condition, were the result of the 
veteran's own willful misconduct.  

2.  The veteran is service-connected for: convulsive 
disorder, type unknown, probably psychomotor, evaluated as 80 
percent disabling;  fracture, right tibia, static, evaluated 
as 0 percent disabling; and fracture, mandibular, evaluated 
as 0 percent disabling.  He is also determined to be totally 
disabled due to individual unemployability.

3.  The veteran does not have loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair as a result of a 
service-connected disability.

4.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.

5.  The evidence of record establishes that the veteran is in 
need of regular aid and attendance by reason of service-
connected disability.


CONCLUSIONS OF LAW

1.  The veteran's injuries sustained in an automobile 
accident on March [redacted], 1994, to include T5 paraplegia, 
neurogenic bowel and bladder, status post multiple fractures 
of the lower extremities, closed head injury, chronic pain 
syndrome, and an eye condition, were the result of his own 
willful misconduct.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.1 (m),(n), 3.102, 3.159, 3.301, 3.310 (2005).

2.  The criteria for assistance in acquiring specially 
adapted housing or a home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.809, 3.809a  (2005).

3.  The criteria for special monthly compensation by reason 
of being in need of the regular of aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2005).

4.  The claim for entitlement to special monthly compensation 
at the housebound rate is moot.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran is paralyzed from the waist down as a result of 
an accident that occurred on March [redacted], 1994.  He is 
seeking service connection on a secondary basis for the 
injuries resulting from the accident, specifically, T5 paraplegia, 
neurogenic bowel and bladder, status post multiple fractures 
of the lower extremities, closed head injury, chronic pain 
syndrome, and an eye condition (hereinafter "residuals of a 
motor vehicle accident").  He asserts that the accident was 
caused by his service-connected seizure disorder.  See 
38 C.F.R. § 3.310.  The Board parenthetically notes that 
various documents report the date of the motor vehicle 
accident as March [redacted], [redacted], and [redacted], and 
that the Board will use the date of March [redacted], as stated 
in its September 2003 Remand, to avoid confusion.  

Secondary service connection is warranted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. §§ 3.310(a) (2005).  
Service connection is prohibited, however, for a disability 
determined to be due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 
3.301(a), (d) (2005).

Service connection is currently in effect for a seizure 
disorder, evaluated as 80 percent disabling, as well as a 
fracture of the right tibia, and a mandibular fracture, both 
of which are currently evaluated as 0 percent disabling.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1).  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n)(2).

In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  
Additionally, the element of knowledge of, or wanton and 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-04 (1996).

In a February 1996 administrative decision, the RO concluded 
that the injuries sustained by the veteran in March 1994 were 
not incurred as a result of misconduct.  The RO noted that a 
state police department report indicated the following: while 
the veteran was driving he rear-ended another car that was 
stopped at an intersection while waiting for the light to 
change.  Upon impact, the veteran's car overturned and came 
to rest in the medium.  The veteran was thrown from his 
vehicle and was found lying face-down in the water.  The 
investigating officer attributed the accident to a possible 
seizure.  There was no mention of alcohol involvement.  

In December 1997, the veteran filed his claim.  In an April 
1998 administrative decision, the RO concluded that the 
injuries sustained by the veteran in March 1994 were incurred 
as a result of misconduct.  The RO essentially repeated the 
information noted in its February 1996 administrative 
decision, and noted the following: a December 1982 letter 
from the state department of motor vehicles (DMV) showed that 
the DMV had received authoritative information that it was 
unsafe for the veteran to drive.  They requested the veteran 
to voluntarily surrender his license and told him that he had 
to remain seizure free for one year before being permitted to 
drive.  VA subsequently increased the veteran's rating for 
seizures and there was no evidence that his seizures stopped 
for one year.  A letter written by the veteran, dated in 
November 1982, was attached to the DMV letter.  In the 
veteran's letter, he stated that his epilepsy had gotten 
worse, and that in September 1982 he had had a seizure while 
driving and had hit four cars.  He reported that he could no 
longer drive.  A January 1983 DMV letter told the veteran 
that he needed a doctor's statement that he had not had a 
seizure in the last year before he could possibly regain his 
driver's license.  A January 1983 letter from the veteran's 
spouse reported that the veteran's seizures had gotten worse, 
and that the DMV's issuance of a driver's license to him had 
been an "oversight."  A January 1983 letter from Thomas J. 
Reagan, M.D.,  stated that the veteran had had a seizure 
disorder since he was 18 years old, and that the veteran was 
unable to drive.  A March 1990 claim for an increased rating 
from the veteran showed that he had reported that he had been 
in an accident on his moped in February 1990, that his 
driver's license was taken away "some time ago" for his 
seizure disorder.  A January 1993 VA examination report 
showed that the veteran reported that he did not trust 
himself to do anything because of his seizures, and that he 
was having seizures every two to three days.  

Based on this information, in its April 1998 administrative 
decision, the RO concluded that the veteran's claimed 
injuries were the result of his own willful misconduct.  The 
RO stated that the veteran's decision to drive a motor 
vehicle had been a deliberate and intentional wrongdoing with 
full knowledge and disregard of its probable consequences.  
In a June 1998 rating decision, the RO denied the claim.  The 
veteran has appealed.  

The claims files consist of five volumes.  It includes VA and 
non-VA medical reports, dated between 1964 and 2004, which 
show ongoing treatment for a seizure disorder, and beginning 
in March 1994, ongoing treatment for his residuals of a motor 
vehicle accident.  With regard to the claimed disabilities, 
reports from the Riverside Regional Medical Center (RRMC), 
dated in March 1994, show that the veteran was treated for 
residuals of a motor vehicle accident that included T5 
paraplegia, status post multiple fractures of the lower 
extremities.  A May 1995 VA hospital report contains 
diagnoses that include traumatic brain injury (i.e., closed 
head injury) and neurogenic bowel and bladder.  With regard 
to the claim for an eye disorder, an October 1999 VA progress 
note show impressions of blepharitis, and cataracts OU (both 
eyes).  See also December 2001 VA progress note (noting 
bilateral cataracts).  A March 2004 VA progress report notes 
presbyopia.  VA hospital reports, dated in 2002 and 2003, 
show that the veteran was hospitalized for placement of an 
intrathecal baclofen pump for chronic pain.  

In the RO's June 1998 decision which denied the claim, the RO 
determined that the veteran's residuals of a motor vehicle 
accident were incurred as a result of misconduct.  The 
veteran's representative urges that the veteran's service-
connected seizure disorder caused not only the seizure in the 
car, but also the behavior preceding it, the act of getting 
in the car, and not just the accident that resulted.  The 
representative argues that the veteran sustained a seizure 
that effectively resulted in psychotic behavior, citing 
38 C.F.R. § 4.122 (2005).  It is further argued that the 
veteran sustained a seizure that impaired his judgment to 
such a degree that his driving, and the ensuing residuals of 
a motor vehicle accident, should not be considered willful 
misconduct.  See Representative's brief, dated in August 
2003.  The representative has also argued that the RO wrongly 
placed the burden of proof on the veteran, and that the 
veteran has an established history of acting in an erratic 
manner during seizures, of which he has no memory.  The 
representative has submitted an article which indicates that 
seizure disorders may be productive of "gross disorders of 
thought and emotion," "double consciousness," and 
"impulsive behaviors."  

A "Report of Accidental Injury In Support of Claim for 
Compensation or Pension," dated in March 1995, and completed 
by the veteran's daughter (K.W.), shows that she reported the 
following: in March 1994 the veteran had an epileptic seizure 
while driving home approximately one mile; he increased his 
speed, hit another car, was ejected from the car, and landed 
face-down in a ditch.  The veteran was the driver.  In a 
section entitled "What were you doing prior to and at time 
of accident?" it was noted "had just left restaurant, had 
seizure & remembers nothing until 4/[redacted]/94."  

A "medic report" from the county government was received in 
January 1998 that pertains to the veteran's MVA which notes 
that at about 10:20 p.m., an emergency call was received to 
respond to a motor vehicle accident (MVA) involving the 
veteran, who sustained multi-system trauma.     

The claims files include documents from the veteran's 
insurance company, dated in 2002, which indicate the 
following: the veteran had an automobile insurance policy; 
the claims unit determined that the March 1994 accident was 
the result of his "negligence," and claims filed against 
the veteran were settled.  The veteran had a history of 
seizures prior to the March 1994 MVA, and in an interview 
with the veteran's daughter (K.W.), she indicated that the 
veteran had probably experienced an epileptic seizure that 
caused the accident.  She further reported that the veteran 
had given up his license "several years" before the 
accident date but that he continued to drive "from time to 
time."  An investigation showed that the veteran's driver's 
license had been suspended in his home state.  Because an 
investigation revealed the tendency to have seizures was 
known by the veteran prior to the accident date, it was 
concluded that he was on notice and should not have been 
driving on the date of his MVA.  There was no medical 
emergency that was unanticipated, and the claims were settled 
on the basis that the veteran was negligent for operating his 
automobile knowing that he had a history of seizures.  

An accompanying "claim activity log" from the veteran's 
insurance company shows that the veteran's daughter (K.W.) 
was interviewed and that she stated that the veteran was 
epileptic and has had seizures, and that she suspected that 
is what happened.  The log notes, "He voluntarily gave up 
his driver's license several years ago but does drive from 
time to time.  This is not an unforeseen emergency."  Other 
associated documents include a police accident report which 
indicates that the veteran owned the vehicle in which he was 
driving.  

At his hearing, held in June 2000, it was argued that the 
veteran was not aware of his actions surrounding his MVA, and 
therefore could not have had the intent necessary for willful 
misconduct.  The veteran testified that he had had seizures 
since age 19, that he usually has no warning before a 
seizure, that he cannot remember what happened after his 
seizures, and that he did not remember the circumstances 
surrounding his March 1994 MVA.  It was asserted that he had 
had an MVA in 1982, and a moped accident in 1990, due to 
seizures.  He testified that prior to the MVA he must have 
been at home "because that's where the car was," and that 
the car was registered in his daughter's name.  He further 
testified that he could not leave his home on his own, and 
that his wife took him everywhere he wanted to go, cooked for 
him, and that she did the driving.  He stated that he last 
had a valid driver's license in 1982.

The claims file contains a number of lay statements, to 
include a statement from the veteran's wife, dated in January 
1983, as well as lay statements received between 1998 and 
1999, in which the authors essentially assert that they have 
witnessed the veteran's seizures, which involve erratic 
behavior and loss of memory.  

The Board initially notes that the basis for the veteran's 
claim for an eye condition is unclear, as he does not appear 
to have sustained trauma to his eyes during the March 1994 
MVA, and there is no competent evidence linking an eye 
disorder to his MVA.  He is shown to have presbyopia, and to 
the extent that the veteran may have defective visual acuity, 
congenital or developmental defects, to include refractive 
error of the eye, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2005); see also Beno v. Principi, 3 Vet. App. 
439 (1992).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Id.; 
see also VA Manual M21-1MR,Part VI, Subchapter III, 
iv.B.10.c.  Thus, the veteran's refractive error of the eyes 
may not be regarded as a disability for the purpose of 
awarding compensation benefits.

In any event, the Board finds that the veteran's residuals of 
a motor vehicle accident sustained on March [redacted], 1994 were 
the result of his own willful misconduct.  A review of the 
medical evidence dated prior to the March 1994 MVA shows that 
the veteran had a long history of treatment for seizures, and 
that his seizures had been productive of blackouts associated 
with erratic and bizarre behavior and a loss of memory.  See 
e.g., VA examination reports, dated in March 1983 and May 
1990; statements from Arastoo T. Nabizadeh, M.D., (VA 
physician) dated in 1983, and between 1990 and 1992.  
Physicians had attempted to control his symptoms 
unsuccessfully with a variety of medications.  See e.g., 
statements from Dr. Nabizadeh.  His episodes of erratic and 
bizarre behavior included a 1990 episode at work in which he 
drank epoxy resin.  See statement from veteran's employer, 
dated in 1990; statement from Dr. Reagan, dated in April 
1980.  

With regard to the veteran's knowledge that he was unable to 
operate a motor vehicle, the evidence indicates that the 
veteran knew that he was unsafe to drive, and that he knew 
that he did not have a valid driver's license.  In this 
regard, he had a long history of seizures characterized by 
rapid onset, to include while driving.  See e.g., February 
1972 VA hospital report (noting, "They may occur while he is 
driving, working or during his sleep.").  A statement from 
Dr. Reagan, dated in September 1981, shows that he stated, 
"I do not feel that I can approve his driving while he is 
continuing to have spells with this frequency."  Prior to 
March 1994, the veteran had been involved two accidents due 
to seizures.  Specifically, he was in a MVA in 1982 after he 
suffered a seizure while driving a car.  See e.g., veteran's 
November 1996 statement.  This accident resulted in the 
revocation of his license after his physician concluded that 
he was unsafe to drive.  See statements from state DMV, dated 
in October 1982 and January 1983; statement from Dr. Reagan, 
dated in January 1983 (noting that the veteran was unable to 
drive a car); wife's January 1983 statement; April 1983 RO 
rating decision; April 1990 report from Mary Immaculate 
Hospital (noting that the veteran was unable to drive due to 
his seizures); lay statement from D.E.A. (noting that the 
veteran knew he could not drive).  In 1990, he had an 
accident when he suffered a seizure while riding a moped.  
See veteran's February 1990 statement; reports from RRMC, 
dated between February and March of 1990.  The residuals of 
this accident included fractures to his leg and jaw, for 
which service connection was granted in September 1990.  See 
September 1990 RO rating decision.  

At the time of his March 1994 MVA, the veteran had a long 
history of seizures that often had a sudden onset and were 
accompanied by bizarre or erratic behavior and loss of 
memory.  His driver's license had been revoked more than ten 
years before.  He knew that his seizures made him unsafe to 
drive, and that he did not have a valid driver's license.  
Nevertheless, he was noted to have disregarded both the 
advice of his physicians and state law, and to "drive from 
time to time."  In this regard, the previously discussed 
documentation of his insurance company indicates that he 
somehow obtained an automobile insurance policy.  His 
insurance company determined that he was negligent and 
settled claims arising out of the accident.  In summary, the 
evidence, including statements from his daughter, indicates 
that on the day of his March 1994 MVA, he willfully drove to 
a restaurant, and that while returning home, he suffered a 
seizure that resulted in his residuals of a motor vehicle 
accident.  Based on the forgoing, the Board finds that the 
preponderance of the evidence shows that the veteran's 
residuals of a motor vehicle accident were the result of his 
own willful misconduct.  

In reaching this decision, the Board has also considered the 
argument that the veteran's seizure was of such duration as 
to (following its onset) incapacitate his judgment, allow him 
to locate car keys, get into a car, drive the car to a 
restaurant, perform some minimal activity there, and then to 
lose control of the vehicle while driving home.  Under the 
logic of this argument, he was incapacitated by his seizure 
to the extent that he was unable to have the state of mind to 
commit willful misconduct.  It is further asserted that this 
argument is consistent with the veteran's history of erratic 
and bizarre acts during seizures.  However, the evidence 
simply does not support this argument.  

As a factual matter, the evidence indicates that the 
veteran's seizure occurred after he got into the car and 
drove to a restaurant, and that the onset of his seizure 
began as he was driving home from the restaurant.  
Specifically, the March 1995 "Report of Accidental Injury In 
Support of Claim for Compensation or Pension" shows that the 
veteran's daughter reported that the veteran had an epileptic 
seizure while driving home and that he "had just left [a] 
restaurant."  This interpretation of the facts is consistent 
with the previously noted history of his seizures to have a 
sudden onset, and to render him unable to control a vehicle.  
Even if the veteran did suffer a seizure while at the 
restaurant prior to getting into his car to drive home, he 
willingly drove to the restaurant without a valid driver's 
license, expecting to drive himself home. 

In addition, to the extent that this argument would require a 
seizure of significant duration, the medical evidence (which 
the Board finds is highly probative) as well as the lay 
statements, does not support this argument.  In this regard, 
a September 1998 lay statement of R.J.L. notes seizures 
lasting up to one hour, and a September 1998 from the 
veteran's son notes seizures up to 30 minutes.  However, this 
evidence is far outweighed by the medical and lay evidence 
which indicates that his seizures lasted no longer than five, 
or "several," minutes.  See e.g., April 1967 VA examination 
report (noting seizures lasting about five minutes); 
September 1981 statement from Dr. Reagan (noting seizures of 
15 to 25 seconds); January 1983 VA examination report (noting 
seizures of "about five minutes"); statement from veteran's 
former employer (noting seizures of from one to five 
minutes); statements from Dr. Nabizadeh dated in 1990 and 
1991 (noting seizures of "several minutes"); see also 
January 1983 statement of veteran's wife ("20 to 30 
seconds"); lay statements of L.M. and M.M., and D.R.E., 
received in September 1998 (noting seizures lasting between 
20 seconds and two minutes).  

Furthermore, the medical evidence does not support the 
argument that the veteran's seizures, to include a post-ictal 
period, left him with the coordination or the cognitive 
skills that would be required to locate car keys, leave the 
house, get into a vehicle, start it up, drive at least one 
mile to a restaurant, carry out some minimal activity at the 
restaurant, and drive even part way home.  In this regard, 
the evidence indicates that the veteran's seizures were 
productive of behavior that included freezing in place, 
staring into space, pounding his desk, balling of his fists, 
and an inability to communicate.  See e.g., lay statements; 
March 1990 statement of Dr. Nabizadeh.  In addition, there is 
nothing in the evidence related to either his 1982 or 1990 
accidents to indicate that they were anything other than due 
to a seizure that began after he began driving the car or 
moped.  Finally, the Board notes that the aforementioned 
evidence which shows that the veteran continued to drive on 
occasion after 1982, and that he had an automobile insurance 
policy, further undercuts this argument as it indicates that 
the veteran intentionally drove his car at times.   

The Board has considered the appellant's written and oral 
testimony, the lay statements, and the article that the 
veteran has submitted in support of the veteran's claim, as 
well as the provisions at 38 C.F.R. § 4.122.  With regard to 
the article and 38 C.F.R. § 4.122, they speak in terms of 
generalities.  The Board further notes that nothing in the 
spectrum of behavior described by the article approaches the 
behavior in issue.  There is nothing in 38 C.F.R. § 4.122, or 
the article, which outweighs the evidence of record and 
provides a plausible basis for concluding that this veteran's 
conduct was not willful misconduct.  In weighing the 
evidence, the Board notes that although lay evidence is 
usually acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Additionally, on remand in September 2003 the Board requested 
that the veteran and his daughter provide answers to specific 
questions about events on the day of the accident.  The 
veteran responded, through his representative on December 15, 
2004, that he had no additional evidence to submit in support 
of his claim.  The Board must emphasize for the veteran that 
the Court has held that the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  The veteran's representative further stated 
in December 2005 that it is more than likely that the veteran 
would not be able to answer the questions posed by the Board 
as his ability to recollect was compromised.  However, there 
is no indication that the veteran attempted to answer the 
questions or solicit any assistance from his daughter or 
others who may have had knowledge of the events surrounding 
the accident (i.e., any person that he dined with at the 
restaurant), as indicated in the Board's questions.  There is 
no evidence suggesting that his daughter or any person that 
he dined with at the restaurant on the day of the accident 
would not be able to recollect events.

In sum, the Board has determined that the preponderance of 
the evidence is against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


II.  Specially Adapted Housing

The veteran asserts that he is entitled to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing.  During a hearing, held in June 2000, the 
veteran indicated that he could not leave his home without 
his wife, that he could not drive, that he could not cook his 
own meals or wash his own clothes, and that she performed his 
bowel and bladder care.  

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2005).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a(b) (2005).

The veteran is service connected for: convulsive disorder, 
type unknown, probably psychomotor, evaluated as 80 percent 
disabling;  fracture, right tibia, static, evaluated as 0 
percent disabling; and  fracture, mandibular, evaluated as 0 
percent disabling.  He is also determined to be totally 
disabled due to individual unemployability.  

The relevant medical evidence includes VA progress notes, and 
hospital and examination reports, and reports from private 
health care providers, dated between 1998 and 2005.  Overall, 
these reports show ongoing treatment for the veteran's 
seizure disorder, and that he was hospitalized on multiple 
occasions between 1999 and 2003, for gastrointestinal 
symptoms and placement of an intrathecal baclofen pump for 
chronic pain. 

A VA aid and attendance or housebound (AAHB) examination 
report, dated in July 2002, shows that the veteran reported 
that he could eat and shave his face everyday, but that he 
was dependent upon his wife for every other aspect of day-to-
day care.  The examiner noted that he had no feeling in the 
lower part of his body from the mid-thorax down, but that he 
was able to use his upper body to position himself, and to 
use his hands, to include grip with both hands.  Upper 
extremity muscle strength was 4/5.  The impression noted that 
the veteran's convulsive disorder was stable with current 
medication.  In an addendum, the examiner noted the veteran's 
reports of two to three episodes of altered consciousness per 
week, at which times he was not aware of his surroundings and 
was noncommunicative.  The examiner further noted that there 
was no limitation of the jaw, and that the veteran had no 
difficulty swallowing, eating or talking.  

Previously dated medical evidence includes a May 1998 VA 
psychiatric examination report which notes that the veteran 
reported that he enjoyed woodworking at home, and bowling.  A 
May 1998 epilepsy and narcolepsy examination report notes 5/5 
right upper extremity strength, and 4/5 strength in the left 
grip.  The report notes two to three seizures per week, and 
that his condition was not well-controlled.  

As previously noted, the veteran has T5 paraplegia, 
neurogenic bowel and bladder, status post multiple fractures 
of the lower extremities, closed head injury, chronic pain 
syndrome, and an eye condition, for which service connection 
has been denied in Part I.  He is shown to have lost the use 
of his lower extremities, and to require the use of a 
wheelchair, however, this is secondary to his paraplegia.  
There is no medical evidence to show that his service-
connected disabilities are productive of the criteria listed 
at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809a.  He is 
not permanently and totally disabled for any of the 
enumerated conditions.  Because the veteran does not meet the 
specified criteria, his claim must be denied.  

Finally, the evidence of record does not support a finding, 
and indeed, the veteran does not assert that he gets 
compensation from permanent and total disability which 1) is 
due to blindness in both eyes with 5/200 or less visual 
acuity or 2) includes the anatomical loss or loss of use of 
both hands.  In the absence of these specified disabilities, 
financial assistance in acquiring special home adaptations is 
not available to the veteran.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.


III.  Special Monthly Compensation

The veteran essentially contends that he is entitled to 
special monthly compensation based on need of regular aid and 
attendance due to his service-connected seizure disorder. 

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance:  Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities. This requirement is met when the veteran is 
substantially confined as a direct result of service- 
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The veteran's disabilities have been noted and described in 
detail in Parts I & II.  In addition, the evidence includes a 
VA aid and attendance or housebound (AAHB) examination 
report, dated in July 2002, which shows that the veteran's 
convulsive disorder was noted to be stable with current 
medication.  The veteran reported having two to three 
episodes of altered consciousness per week, at which times he 
was not aware of his surroundings and was noncommunicative.  
The examiner stated, "Therefore, another person is needed to 
provide safety for the veteran within his surroundings."  
The examiner concluded that the veteran required the aid and 
attendance of another party in attending to all activities of 
his daily life.  

The critical question to be determined in this case is 
whether the veteran's service-connected disability has 
resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  Based on its review of 
the record, the Board concludes that the criteria have been 
met.  In this case, the veteran is shown to have a service-
connected seizure disorder, evaluated as 80 percent 
disabling.  Although he is also shown to have several 
conditions for which service connection is not currently in 
effect, to include paraplegia, the Court has held that when 
it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service- connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, 
the July 2002 VA examiner concluded that the veteran required 
the aid and attendance of another party in attending to all 
activities of his daily life.  As previously noted, following 
his discussion of the veteran's seizures he wrote, 
"Therefore, another person is needed to provide safety for 
the veteran within his surroundings."  In summary, a VA 
physician has determined that the veteran requires aid and 
attendance, and there is no competent opinion of record 
which, in discussing his need for aid and attendance, 
adequately dissociates the veteran's seizure disorder from 
his nonservice-connected disorders.  

The Board therefore finds that, affording the veteran the 
benefit of all doubt, there is sufficient credible supporting 
evidence that the veteran is in need regular of aid and 
attendance due to his seizure disorder.  The Board therefore 
finds that the criteria for special monthly compensation by 
reason of being in need regular of aid and attendance have 
been met.  Accordingly, the claim is granted.  As this Board 
decision grants the veteran's claim of entitlement to special 
monthly compensation based on the need for aid and 
attendance, the claim of entitlement to special monthly 
compensation at the housebound rate is moot.




IV.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In letters, dated in April 2002, August 2004, and September 
2005,  VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in his possession in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

Additionally, based upon the detailed arguments submitted by 
his representative, the veteran has actual knowledge of the 
information and evidence needed to substantiate and complete 
his claims.  With the demonstration of actual knowledge and 
as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the claim, 
which he did, and the opportunity to address the issue at a 
hearing before the Board, which he did, the purpose of the 
VCAA notice was not frustrated and the veteran was not 
prejudiced by any defect in the VCAA notice, pertaining to 
the type of evidence needed to substantiate the claim. 

With respect to the timing of the notices, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letters were provided by the AOJ after 
the RO's initial adjudication of the claims.  However, the RO 
initially adjudicated the claims in June 1998, which was 
prior to the enactment of the VCAA.  In such cases, the Court 
has indicated that the timing problem can be cured with 
readjudication of the claims by the agency of original 
jurisdiction.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006).  In this case, the RO readjudicated the 
claims in February 2003 and September 2005.  See February 
2003 and September 2005 SSOCs.  In summary, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  Any defect with respect to the timing of the notice 
is harmless error.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letter did not provide the appellant with notice of the 
potential disability rating, or laws regarding an effective 
dates for any grant.  However, the claim for special monthly 
compensation has been granted and the RO will be responsible 
for addressing any notice defect with respect to the 
effective date when effectuating the award.  As for the 
claims for service connection and specially adapted housing 
or home adaptation grant, these claims have been denied, as 
discussed above, and no disability rating or effective date 
will be assigned; any defect with respect to the content of 
the notice requirement was non-prejudicial.  Therefore, VA's 
duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for a physical examination, and by affording 
him the opportunity to give testimony before the Board in 
June 2000.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims files, and the 
veteran does not appear to contend otherwise.  In this 
regard, the veteran has reported that he has no additional 
evidence to submit.  See representative's statements, 
received in December 2004 and December 2005 (statement in 
support of claim).  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's representative has also asked that the Board 
obtain an independent medical opinion, or other medical 
opinion, as to whether it is at least as likely as not that 
the veteran's actions leading up to his accident were caused 
by his service-connected seizure disorder.  However, any 
opinion from a doctor on this matter who did not actually 
witness the veteran's behavior or actions on the day of the 
accident would be no more than pure speculation.  Service 
connection may not be based on resort to pure speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2005).  
Again, as discussed above, the veteran was asked to provide 
details about events on the day of the accident and did not 
respond.  See Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.  The Board finds that the need for an independent 
medical opinion, or other medical opinion, is not shown in 
this case.  See 38 C.F.R. §§ 3.159(c)(4), 20.901 (2005). 

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for T5 paraplegia, neurogenic bowel and 
bladder, status post multiple fractures of the lower 
extremities, closed head injury, chronic pain syndrome, and 
an eye condition, is denied.  

Specially adapted housing and a home adaptation grant are 
denied.

Special monthly compensation based on the need for aid and 
attendance is granted, subject to the regulations governing 
the award of monetary benefits.

Special monthly compensation at the housebound rate is moot, 
and dismissed.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


